        Case 3:20-cv-06870-CRB Document 24 Filed 12/01/20 Page 1 of 2




 1

 2
   Joe Angelo (Bar No. 268542)
 3 jangelo@gajplaw.com
   Gale, Angelo, Johnson, & Pruett, P.C.
 4 1430 Blue Oaks Blvd., Ste. 250
   Roseville, California 95747
 5 Telephone: 916-290-7778
   Facsimile: 916-721-2767
 6
   Attorneys for Plaintiff
 7 Cierra Mitchell

 8
                                 UNITED STATES DISTRICT COURT
 9
            NORTHERN DISTRICT OF CALIFORNIA — SAN FRANCISCO DIVISION
10
     Cierra Mitchell                                   Case No.: 3:20-cv-06870-CRB
11
                    Plaintiff,
12                                                     STIPULATION AND [PROPOSED]
            vs.                                        ORDER OF DISMISSAL WITH
13                                                     PREJUDICE AS TO DEFENDANT LEAD
                                                       BANK ONLY
14 Lead Bank, et. al.
                  Defendants.
15

16
            TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
17
            IT IS HEREBY STIPULATED by and between Plaintiff Cierra Mitchell and Defendant
18
     Lead Bank that all matters herein between them have been compromised and settled. Therefore,
19
     Lead Bank shall be dismissed from this action with prejudice pursuant to Federal Rule of Civil
20
     Procedure 41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees and costs.
21

22
     DATED: November 30, 2020                   Gale, Angelo, Johnson, & Pruett, P.C.
23

24                                              By:          /s/ Joe Angelo
                                                Joe Angelo
25                                              Attorneys for Plaintiff Cierra Mitchell
26
     DATED: November 30, 2020                   Kennyhertz Perry, LLC
27
                                                By:          /s/ Benjamin L. Tompkins
28
                                                       1
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT LEAD
     BANK ONLY
        Case 3:20-cv-06870-CRB Document 24 Filed 12/01/20 Page 2 of 2




 1                                            Benjamin L. Tompkins
                                              Attorneys for Defendant Lead Bank
 2

 3                                              Pursuant to Local Rule 5-1(i)(3), I attest that
                                                concurrence in the filing of this document has been
 4                                              obtained from Benjamin L. Tompkins
                                                /s/ Joe Angelo
 5

 6
                                        PROPOSED ORDER
 7
           PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED that Defendant
 8

 9 Lead Bank is dismissed with prejudice. Plaintiff and Defendant Lead Bank shall each bear their
10 own costs, expenses and attorneys’ fees.

11

12 Date: ________________________
          December 1, 2020                      ____________________________________
                                                Charles R. Breyer
13
                                                JUDGE, United States District Court, Northern
14                                              District of California

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT LEAD
     BANK ONLY
